Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 26-37 are presented for examination.
Claims 1-25 are canceled without prejudice.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,252,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims, but with obvious wording variations.
Claims 26-37 of current application is directed toward a barcode reading device for acquiring images, comprising: a bar-code reader and an embedded web server, wherein: the bar-cord reader is configured to: (i) capture an image that includes a barcode; (ii) decode the barcode to generate decode strings that include data corresponding to information stored in the barcode; and (iii) store the generated decode strings in memory on the device; and the embedded web server is configured to: (i) connect to a remote client device via a communication network; (ii) receive requests, from the remote client device, for the generated decode strings; and (iii) transmit the requested decode strings to the remote client device for display on the remote client device.

Claims 1-20 of U.S. Patent No. 11,252,216 mentions a barcode reading device for acquiring images, comprising: an imager and an embedded web server, wherein: the imager is configured to: (i) capture an image that includes a barcode; (ii) decode the barcode to generate decode strings that include data corresponding to information stored in the barcode; (iii) store the generated decode strings in memory on the device; (iv) generate a cycle report corresponding to the captured image, the cycle report including the generated decode strings; and (v) transmit the generated cycle report to a remote client device via a communication network; and the embedded web server is configured to: (i) receive requests, from the remote client device, for information associated with the captured image; and (ii) in response to receiving the requests, transmit the requested information, including the generated decode strings, to the remote client device for display on the remote client device.

As can be seen there are some differences between the claims; however, the differences are obvious and therefore, the claims are not patentably distinct from one another because the claims of the current application encompass the same subject matter as the patented claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								
/THU HA T NGUYEN/           Primary Examiner, Art Unit 2444